DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,948,803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. 
Regarding claim 10, Applicant argues that Topliss fails to cure the deficiencies of Choi, Yu and Shukla as discussed with respect to claim (see page 9 of Remarks).  However, the Examiner respectfully disagrees with this conclusion.  Paragraph 217 of Topliss teaches that by using I2C communication four common terminals can be used to independently drive two different components (carriages 2210a-b) and that the same four connections can be routed to each moving body.  Paragraph 217 further teaches that doing so “minimizes the electrical complexity of routing signals” to the carriages.  When applying this known technique to Choi which controls actuators for the diaphragm and lens it would have been obvious to a person having ordinary skill in the art to use the common terminals disclosed by Topliss to independently control both the diaphragm and lens actuators of Choi for doing so would minimize the electrical complexity of routing signals to the actuators.
In view of the foregoing, the Examiner is not persuaded that of Choi, Yu, Shukla and Topliss fails to disclose the camera module of claim 1 as currently amended.  
Therefore, the claims stand rejected as further detailed below.
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 claims “sending the second magnet”, this should be amended to state “sensing the second magnet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (United States Patent Application Publication 2019/0049692), hereinafter referenced as Choi, in view of Yu et al. (United States Patent Application Publication 2017/0108705), hereinafter referenced as Yu, in view of Shukla et al. (United States Patent Application Publication 2014/0066122), hereinafter referenced as Shukla and further in view of Topliss (United States Patent Application Publication 2016/0033739).
Regarding claim 1, Choi discloses a camera module comprising: a base (figure 2 exhibits base 110 as disclosed at paragraph 53); a housing disposed on the base (figure 2 exhibits a housing comprising body 111 and side part 120 as disclosed at paragraphs 53 and 54); a lens barrel disposed in the housing (figure 2 exhibits a lens barrel comprising barrels 181 and 183 as disclosed at paragraph 57); a lens coupled to the lens barrel (it is apparent that the lens modules 181 and 183 include lenses coupled to their respective barrels); a diaphragm coupled to the lens barrel and configured to adjust the amount of light incident to the lens (figure 2 exhibits aperture 179 which moves with the lens carrier as disclosed at paragraph 55); a first coil and a first magnet that enable the lens barrel and the diaphragm to move together in an optical axis direction (figure 2 exhibits autofocus drive part 150 which comprises a magnet 151 and coil 153 as disclosed at paragraph 62); a second coil and a second magnet driving the diaphragm (figure 2 exhibits a second drive unit 170 comprising a magnet 173 and coils 175a and 175b as disclosed at paragraph 67); and a second substrate comprising a plurality of terminals (figure 2 exhibits substrate 162 disclosed on side part 122 and having terminals at a lower edge as disclosed at paragraph 64), wherein the first coil is disposed on the second substrate (figure 2 exhibits coil 153 on substrate 162).  However, Choi fails to disclose a first substrate; an image sensor disposed on the first substrate; the second substrate is electrically connected with the first substrate, and wherein the second coil is electrically connected with the second substrate, and wherein the plurality of terminals of the second substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of forming a camera module of compact size capable of being installed in a mobile device for the purposes of capturing images would have prompted a predictable variation of Choi by applying Yu’s known principal of providing a first substrate with a base disposed above said substrate (figure 24 exhibits PCB 392 installed below a base as disclosed at paragraph 262); an image sensor installed on the first substrate (figure 24 exhibits image sensor installed below IR film 394 and below the lens barrel 310 as disclosed at paragraph 262) and wherein a plurality of terminals on a first PCB can be connected to a second PCB which connects to a second drive unit (figure 24 exhibits wherein PCB 343 for the AF unit is connected to PCB 325 for the OIS unit as disclosed at paragraphs 250 and 264).  When applying this known technique to Choi it would have been obvious to a person having ordinary skill in the art to connect PCB 112 to PCB 162 such that the terminals of PCB 162 also provide a connection to the aperture drive unit through PCB 112.
However, Choi in view of Yu fails to disclose the second substrate is electrically connected with the first substrate, and wherein the plurality of terminals of the second substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  
In view of the motivations such as providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Choi in view of Yu in view of Shukla fails to disclose and wherein the plurality of terminals of the second substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil.
Topliss is a similar or analogous system to the claimed invention as evidenced Topliss teaches a camera module wherein the motivation of minimizing the electrical complexity of routing signals would have prompted a predictable variation of Choi by applying Topliss’s known principal of providing terminals on a substrate which substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil (paragraph 217 teaches that common terminals are provided for power, ground, and two I2C communication terminals including a clock terminal and a data terminal are routed to independently controlled actuators).  When applying this known technique to Choi, it would have been obvious to a person having ordinary skill in the art to use common I2C terminals, as taught by Topliss, to control both the diaphragm and lens actuators disclosed by Choi.
In view of the motivations such as minimizing the electrical complexity of routing signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Regarding claim 4, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, the combination discloses wherein a plurality of wirings are disposed in the second substrate (it is apparent that wirings connecting to the common terminals disclosed by Topliss would need to be disposed in the second substrate 162 of Choi in order to provide power to the coils), thereby electrically connecting the first coil and the second
Regarding claim 5, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the lens is disposed below the diaphragm (figure 2 exhibits wherein lens barrel 181 is disposed below the aperture 179 as disclosed at paragraph 57).
Regarding claim 6, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the lens barrel comprises first and second lens barrel units spaced apart from each other, and wherein the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit (figure 2 exhibits wherein lens barrel 181 is disposed below the aperture 179 and lens barrel 183 is disposed above the aperture 179 as disclosed at paragraph 57).
Regarding claim 7, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 7), in addition, Choi discloses a first Hall sensor disposed on the second substrate and sensing the first magnet (figure 2 exhibits hall sensor 163 mounted on substrate 162 which senses magnet 151 as disclosed at paragraph 66).
Regarding claim 8, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 7), however, Choi fails to disclose wherein the first Hall sensor and the first coil are electrically connected to the first substrate through the plurality of terminals.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  When applying this known technique to Choi, it would have been obvious to a person having ordinary skill in the art to connect the hall sensor and coil disclosed by Choi to the camera control substrate 42 in order for the camera controller to properly control the lens position
In view of the motivations such as providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 8), in addition, Choi discloses comprising a second Hall sensor sending the second magnet (figure 2 exhibit light amount adjustment hall sensor 113 as disclosed at paragraph 55, it is apparent that the hall sensor senses magnet 173) and the combination discloses wherein the second Hall sensor is electrically connected to the second coil through the second substrate (by using common power and ground wirings as taught by Topliss, it is apparent that the second hall sensor would be electrically connected to the second coil via the common wirings of the second substrate).
Regarding claim 10, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Topliss discloses wherein the plurality of terminals comprise a power line, a ground line, and two control lines, and wherein the two control lines comprise a line for I2C communication (paragraph 217 discloses wherein the terminals comprise two power terminals, typically a power supply track and a ground track, and two communication terminals, typically I2C clock and data lines).
Regarding claim 11, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the first magnet is disposed on the lens barrel (figure 2 exhibits wherein the magnet 151 is installed on lens carrier 130 which thereby indirectly disposes the magnet on the lens barrel so that the position of the lens barrel in the optical axis direction can be detected).
Regarding claim 12, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 9), in addition, the combination discloses wherein the second Hall sensor is electrically connected to the first coil through the second substrate (by using common power and ground wirings as taught by Topliss, it is apparent that the second hall sensor would be electrically connected to the first coil via the common wirings of the second substrate).
Regarding claim 13, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the diaphragm comprises a lens coupling portion to which the lens barrel is coupled (figure 2 exhibits wherein lens barrels 181 and 183 are coupled to lens carrier 130 as disclosed at paragraph 58).
Regarding claim 14, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 13), in addition, Choi discloses wherein the lens coupling portion comprises a first lens coupling portion and a second lens coupling portion (figure 2 exhibits wherein the lens carrier includes a top portion and a bottom portion to which the lens barrels are installed as disclosed at paragraph 69)), wherein the lens barrel comprises first and second lens barrel units spaced apart from each other (figure 2 exhibits wherein the first and second lens barrels 181 and 183 are spaced apart from each other by light passing hole 141), and wherein the first lens barrel unit is coupled to the first lens coupling portion, the second lens barrel unit is coupled to the second lens coupling portion, and the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit (figure 2 exhibits wherein the diaphragm blade 179 is disposed between the lens barrels as disclosed at paragraph 68).
Regarding claim 15, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), however, Choi fails to disclose an infrared cut filter disposed between the lens barrel and the image sensor.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of blocking infrared light from the image sensor, thereby reducing noise in the captured image signal and improving image quality would have prompted a predictable variation of Choi by applying Yu’s known principal of providing an infrared cut filter disposed between the lens barrel and the image sensor (figure 24 exhibits IR film 394 above an image sensor and below the lens barrel 310 as disclosed at paragraph 262).
In view of the motivations such blocking infrared light from the image sensor, thereby reducing noise in the captured image signal and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Choi in view of Yu in view of Shukla and further in view of Topliss discloses an optical device comprising: the camera module of claim 1 (see claim 1 above).  However, Choi fails to disclose a main body; a display unit disposed on one surface of the main body; and that the camera module of claim 1 is electrically connected to the display unit.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of forming a device with which a user can both capture and view images would have prompted a predictable variation of Choi by applying Yu’s known principal of providing a main body (figure 1 exhibits a main body of a device 10 as disclosed at paragraph 82); a display unit disposed in one surface of the main body (figure 1 exhibits display 11 as disclosed at paragraph 82); wherein the camera module is electrically connected to the display unit (figure 3 exhibits a bus 110 which electrically connects the electronic components of the device as disclosed at paragraph 88).
In view of the motivations such as forming a device with which a user can both capture and view images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Choi discloses a camera module comprising: a base (figure 2 exhibits base 110 as disclosed at paragraph 53); a housing disposed on the base (figure 2 exhibits a housing comprising body 111 and side part 120 as disclosed at paragraphs 53 and 54); a lens barrel disposed in the housing (figure 2 exhibits a lens barrel comprising barrels 181 and 183 as disclosed at paragraph 57); a lens coupled to the lens barrel (it is apparent that the lens modules 181 and 183 include lenses coupled to their respective barrels); a diaphragm coupled to the lens barrel and configured to adjust the amount of light incident to the lens (figure 2 exhibits aperture 179 which moves with the lens carrier as disclosed at paragraph 55); a first coil and a first magnet that enable the lens barrel and the diaphragm to move together in an optical axis direction (figure 2 exhibits autofocus drive part 150 which comprises a magnet 151 and coil 153 as disclosed at paragraph 62); a second coil and a second magnet driving the diaphragm (figure 2 exhibits a second drive unit 170 comprising a magnet 173 and coils 175a and 175b as disclosed at paragraph 67); a second substrate (figure 2 exhibits substrate 162 disclosed on side part 122 and having terminals at a lower edge as disclosed at paragraph 64), wherein the first coil is disposed with the second substrate (figure 2 exhibits coil 153 on substrate 162).  However, Choi fails to disclose a first substrate; an image sensor disposed on the first substrate; the base disposed above on the first substrate; the second substrate connected with the first substrate; and common terminals configured to be used for both driving the first coil and driving the second coil.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of forming a camera module of compact size capable of being installed in a mobile device for the purposes of capturing images would have prompted a predictable variation of Choi by applying Yu’s known principal of providing a first substrate with a base disposed above said substrate (figure 24 exhibits PCB 392 installed below a base as disclosed at paragraph 262); an image sensor installed on the first substrate (figure 24 exhibits image sensor installed below IR film 394 and below the lens barrel 310 as disclosed at paragraph 262) and wherein a plurality of terminals on a first PCB can be connected to a second PCB which connects to a second drive unit (figure 24 exhibits wherein PCB 343 for the AF unit is connected to PCB 325 for the OIS unit as disclosed at paragraphs 250 and 264).  When applying this known technique to Choi it would have been obvious to a person having ordinary skill in the art to connect PCB 112 to PCB 162 such that the terminals of PCB 162 also provide a connection to the aperture drive unit through PCB 112.
However, Choi in view of Yu fails to disclose the second substrate connected with the first substrate; and common terminals configured to be used for both driving the first coil and driving the second coil.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  
In view of the motivations such as providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Choi in view of Yu in view of Shukla fails to disclose and wherein the plurality of terminals of the second substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil.
Topliss is a similar or analogous system to the claimed invention as evidenced Topliss teaches a camera module wherein the motivation of minimizing the electrical complexity of routing signals would have prompted a predictable variation of Choi by applying Topliss’s known principal of providing terminals on a substrate which substrate comprise common terminals configured to be used for both driving the first coil and driving the second coil (paragraph 217 teaches that common terminals are provided for power, ground, and two I2C communication terminals including a clock terminal and a data terminal are routed to independently controlled actuators).  When applying this known technique to Choi, it would have been obvious to a person having ordinary skill in the art to use common I2C terminals, as taught by Topliss, to control both the diaphragm and lens actuators disclosed by Choi.
In view of the motivations such as minimizing the electrical complexity of routing signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Regarding claim 21, Choi in view of Yu in view of Shukla and further in view of Topliss discloses everything claimed as applied above (see claim 1), in addition, Topliss discloses our wirings configured to be commonly used for both driving the first coil and driving the second coil (paragraph 217 discloses wherein the terminals comprise two power terminals, typically a power supply track and a ground track, and two communication terminals, typically I2C clock and data lines).
Allowable Subject Matter
Claims 2, 3, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art of record fails to teach or suggest wherein the diaphragm comprises a diaphragm part adjusting the amount of light incident to the lens, a diaphragm support unit to which the diaphragm part is fixed, and an elastic support unit having one end attached to the diaphragm support unit and an other end fixed to the second substrate, and wherein the elastic support unit comprises a fixing portion contacted with one surface of the diaphragm support unit, a vertical connecting portion coupled with the diaphragm part, a vertical drawing portion coupled with the second substrate, and an elastic portion connecting the fixing portion and the vertical drawing portion and providing elastic characteristics, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Choi in view of Yu in view of Shukla and further in view of Topliss teaches the camera module of claim 1, additionally Choi discloses diaphragm part adjusting the amount of light incident to the lens, a diaphragm support unit to which the diaphragm part is fixed, however, Choi fails to disclose “an elastic support unit having one end attached to the diaphragm support unit and an other end fixed to the second substrate, and wherein the elastic support unit comprises a fixing portion contacted with one surface of the diaphragm support unit, a vertical connecting portion coupled with the diaphragm part, a vertical drawing portion coupled with the second substrate, and an elastic portion connecting the fixing portion and the vertical drawing portion and providing elastic characteristics” as currently claimed.
Claims 3, 16 and 17 are objected to due to their dependence on claim 2.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKinley (United States Patent Application Publication 2014/0184899) discloses a camera module.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696